Citation Nr: 0731299	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-43 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for an adjustment disorder 
with anxiety and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1994 to 
June 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska, which denied entitlement to service connection for an 
adjustment disorder with anxiety and depression, left and 
right wrist tendonitis, and an increased rating for migraine 
headaches. 

The veteran initially expressed disagreement with the denial 
of service connection for left and right wrist tendonitis, 
however these claims were granted by the RO in July 2004.  
Therefore, those issues are no longer on appeal.  Likewise, 
the veteran's increased rating claim for migraine headaches 
was adjudicated by the RO in a July 2004 Statement of the 
Case, and was not appealed to the Board.  Therefore, that 
issue is no longer on appeal.


FINDING OF FACT

The medical evidence does not show a current diagnosis of 
adjustment disorder with anxiety and depression.


CONCLUSION OF LAW

An adjustment disorder with anxiety and depression was not 
incurred in or aggravated by active service, directly or 
presumptively.  38 U.S.C.A. §§1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.384 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated August 2003.    

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See, Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).                                                                        

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a psychiatric 
examination, and obtained a medical opinion regarding the 
claimed disability.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for an adjustment 
disorder with anxiety and depression which she claims began 
while she was serving in the Air Force.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record does not show a present diagnosis of adjustment 
disorder with anxiety and depression.  In February 2001, 
while on active duty, the veteran was first diagnosed with 
adjustment disorder with anxiety and depression by a clinical 
social worker at a mental health clinic at Elmendorf Air 
Force Base.  The root causes of her anxiety and depression 
were found to be difficulty with her spouse, stress related 
to a custody dispute, and a disagreeable relationship with a 
supervisor at work.  Following this diagnosis the veteran was 
prescribed and took various pharmaceutical drugs for her 
disorder. 

A September 2003 VA scheduled psychiatric evaluation at the 
office of a private physician, found that the veteran had no 
identifiable form of psychiatric disorder or "mental 
illness," and that she no longer suffered from depression or 
anxiety.  Likewise, the physician found that the veteran was 
not psychotic or disturbed, and that she did not suffer from 
any personality disorders.  The physician reasoned that the 
veteran no longer suffered from any form of mental illness 
because of treatment, the passage of time, and the resolution 
of the stressors that were the basis of her previous 
diagnosis.  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury occurred in service is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinkski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Although the veteran is competent to report the symptoms that 
she has experienced, she is not competent to offer an opinion 
as to matters requiring medical expertise, such as a 
diagnosis or the etiology of a disease or disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the veteran's lay assertions have been considered they do not 
outweigh the medical evidence of record, which does not show 
any diagnosis of adjustment disorder with anxiety and 
depression or any other type of mental illness.  A competent 
medical expert has made this opinion and the Board is not 
free to substitute its own judgment for those of the expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).
Finally, presumptive service connection for a psychotic 
disorder is not warranted because there has not been a 
diagnosis of a psychotic disorder within one year of the 
veteran's discharge.  38 C.F.R. § 3.307.  Furthermore, the 
veteran has never been diagnosed as having a psychosis, and 
the veteran's alleged present disability of adjustment 
disorder with anxiety and depression does not fall into the 
definition of psychosis for purposes of § 3.307.  .   
 
The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for an 
adjustment disorder with anxiety and depression is not 
warranted.  Gilbert v. Derwinski, 1 Vet App. at 57-58; 38 
U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 

  
ORDER

Entitlement to service connection for an adjustment disorder 
with anxiety and depression is denied. 





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


